Case 4:21-cv-00269-SDJ-CAN Document 10 Filed 04/01/21 Page 1 of 1 PageID #: 68




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

UMAR CLARK,                                  )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )   CIVIL ACTION NO. 3:20-cv-825-ECM
                                             )
CAPITAL ONE AUTO FINANCE,                    )
                                             )
            Defendant.                       )

                                         ORDER

         On March 2, 2021, the Magistrate Judge entered a Recommendation (doc. 9) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is

         ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

 and this case is TRANSFERRED to the United States District Court for the Eastern

 District of Texas pursuant to 28 U.S.C. § 1406(a).

         Done this 1st day of April, 2021.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
